Citation Nr: 1511075	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  11-02 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to service connection for a bilateral ankle disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from May 1951 to August 1951.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In November 2012, the Veteran withdrew his request for a hearing.  

In September 2013 and September 2014, the Board remanded the claims to the Agency of Original Jurisdiction (AOJ) for additional development.  This case has since been returned to the Board for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  The Virtual VA electronic folder contains documents that are irrelevant or duplicates of those in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The evidence of record reflects that the Veteran's bilateral pes planus, plantar fasciitis, hammertoes, and metatarsalgia were incurred during active duty service.

2.  The evidence of record does not reflect that the Veteran's rheumatoid arthritis of the bilateral ankles and feet manifested during active duty service or to a compensable degree within one year of separation from active duty service; and the otherwise probative evidence of record does not demonstrate a nexus between rheumatoid arthritis of the bilateral ankles and feet and active duty service. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral pes planus, plantar fasciitis, hammertoes, and metatarsalgia have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for rheumatoid arthritis of the bilateral ankles and feet have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.3.09 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  In this case, letters dated in November 2009 and March 2010 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Furthermore, the November 2009 letter was provided prior to the initial adjudication of the claims in May 2010. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In this case, all identified and available post service treatment records have been obtained. 

The Veteran's August 1951 separation examination is of record; however, no other service treatment records (STRs) or service personnel records (SPRs) are available.  When a Veteran's service records are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993).  In addition, when VA is unable to produce records that were once in the government's custody, an explanation should be given a claimant as to how service treatment records are maintained, why the search that was conducted constitutes a reasonably exhaustive search, and why further efforts are not justified.  38 U.S.C.A. § 5103A(b)(2).  In this case, the RO obtained daily sick reports for the Veteran's unit and provided him with relevant information regarding his missing service records.

The Veteran was evaluated in conjunction with his claimed bilateral feet and ankle disorders in May 2014 and October 2014.  The May 2014 medical opinion was incomplete.  Therefore, the Board requested an addendum opinion with adequate rationale, which was provided in October 2014.  The VA examiner reviewed the claims file, noted and considered the Veteran's reported symptoms and assertions, and provided an etiological opinion with adequate supporting explanation.  The Board finds that the VA examination reports, along with the other evidence of record, is adequate to make a determination on the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Additionally, the Board finds the AOJ has substantially complied with the instructions of the prior remands because an examination was conducted, after attempts were made to obtain Social Security Administration records and service records.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Merits of the Claims

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333  (Fed. Cir. 2013). 

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

With regard to lay evidence, medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 310; Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  See 38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308. 

The Veteran contends that his bilateral foot and ankle disorders are related to his active duty service.  He initially asserted that long hikes during service caused his knees and feet to swell and hurt.  See November 2009 Statement in Support of Claim.  During the May 2014 VA examination, he stated that he fell off the back of a truck in 1951 and injured his ankles and feet.  

The Veteran's August 1951 separation examination reflects that there were no significant abnormalities of the bones, joints, muscles, and feet.

After service, a July 1980 private treatment record notes that the Veteran had active rheumatoid arthritis.  In January 1980, X-rays of the feet showed symmetrical arthritic involvement of the tarsal region and the tarsal metatarsal articulations with flattening of the plantar arches bilaterally.  The appearance was compatible with mixed type arthritis - rheumatoid-like as well as gout.  It was noted that he had been diagnosed with gout approximately 11 years previously after he began to have swelling and pain in his left ankle.

The report of a May 2014 VA ankle examination reflects that the Veteran reported that he fell out of a back of a truck in 1951 and injured his ankles and feet.  He said that he has had chronic pain since then.  It was noted that he was diagnosed with rheumatoid arthritis sometime in the 1970s.  X-rays of the ankles showed joint space narrowing and soft tissue swelling.  The diagnosis was residuals of rheumatoid arthritis.  The report of the VA foot examination reflects diagnoses of bilateral pes planus (flat foot), metatarsalgia, hammertoes, plantar fasciitis, and rheumatoid arthritis.  The examiner provided a medical opinion in May 2014, which was inadequate and incomplete.  

Another VA examination was conducted in October 2014.  The examination findings were similar to those found in May 2014.  The examiner opined that "[t]he condition claimed was at least as likely as not (50% or greater probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner noted that the diagnoses of bilateral ankle pain, pes planus, plantar fasciitis, hammertoes, and metatarsalgia were as least as likely a result of the trauma the Veteran experienced during service.  The examiner, however, explained that the diagnosis of rheumatoid arthritis was a separate disease process and not the result of trauma experienced in service.  The examiner indicated that it was impossible to differentiate the pain caused by the rheumatoid arthritis without resorting to speculation because of the time span between the various relevant events.  In rendering this opinion, she also cited McGlamry's Comprehensive Textbook of Foot and Ankle Surgery.  

The Board finds that service connection for bilateral pes planus, plantar fasciitis, hammertoes, and metatarsalgia is warranted.  The competent lay and medical evidence links the Veteran's bilateral pes planus, plantar fasciitis, hammertoes, and metatarsalgia to service.  The Veteran is competent to report that he has had foot and ankle pain and swelling since service and the October 2014 VA examiner opined that it was as likely as not that these disorders were related to active duty service.  The only evidence weighing against the claim is the August 1951 separation examination that showed no significant abnormalities of the feet.  However, the VA examiner indicated that she reviewed the claims file and considered this evidence along with the Veteran's lay assertions.  Therefore, the Board finds the October 2014 VA examiner's opinion significantly probative.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for bilateral pes planus, plantar fasciitis, hammertoes, and metatarsalgia are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board also finds, however, that rheumatoid arthritis is not related to service.  The Veteran has also been diagnosed with rheumatoid arthritis of the feet and ankles; however, the evidence did not indicate that this disorder was incurred in or aggravated by service.  The Veteran's August 1951 separation examination did not indicate rheumatoid arthritis.  The evidence also does not indicate that rheumatoid arthritis manifested to a compensable degree within one year of separation from service.  Rather, the evidence indicates that he was diagnosed with gout in 1969 and rheumatoid arthritis in the 1970s - over 15 years after separation from service.  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Furthermore, the Veteran is not competent to relate his rheumatoid arthritis to service.  This particular inquiry involves a complex medical issue rather than a simple and immediate cause-and-effect relationship or readily observable symptoms such as varicose veins or ringing in the ears.  As the Veteran is a layperson without the appropriate medical training and expertise, he is not competent to render a probative opinion on a medical matter, such as whether this disability is related to his active military service.  See Jandreau, 492 F. 3d at 1376 (Fed. Cir. 2007).  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for rheumatoid arthritis of the bilateral feet and ankles.  Hence, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
ORDER

Service connection for bilateral pes planus, plantar fasciitis, hammertoes, and metatarsalgia is granted.

Service connection for rheumatoid arthritis of the bilateral ankles and feet is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


